   

Case 1:21-cr-00438-AT Document 25 Filed 09/04 abo Hegpy or 1

DOCUMENT
ELECTRONICALLY FILED
DAWN M. FLORIO LAW FIRM, Iif Doc #:
Attorney & Counselors at Law DATE FILED: 9/9/2021
488 Madison Avenue, 20" Floor
New York, NY 10022
Tel: (212) 939-9539
Facsimile: (347) 398-8062
~Dawn MF lorio yahoOLOiiinn

*ADMITTED IN NY & NI STATE AND FEDERAL

September 8, 2021

Via ECF Filing

Honorable Justice Analisa Torres
United States District Court
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St., Room 15D
New York, NY 10007-1312

Re: USA v. Raymond Gordon
Docket No. 1:21-CR-00438-AT

Honorable Justice;

I, Dawn M. Florio, Esq., represents Raymond Gordon on the above instant matter.

I am requesting a postponement of the status conference currently scheduled for
September 15, 2021 @ lam.

I have reached out to AUSA Kaylan Lasky and she consents to the request of
adjourning Mr. Gordon’s case till late October. I apologize for any inconvenience this
has cause the government and we consent to exclusion of time. I am requesting that this
application be acknowledged and considered.

Should your Honor have any questions or concerns, please feel free to contact my
office at your earliest convenience.

GRANTED. The status conference scheduled for September 15, 2021, is ADJOURNED to
October 27, 2021, at 10:30 a.m. Time until October 27, 2021, is excluded under the
Speedy Trial Act, 18 U.S.C. § 3161(h)(7), because the ends of justice served by excluding
such time outweigh the interests of the public and Defendant in a speedy trial in that this
will allow for the parties to continue reviewing discovery and discuss a possible pretrial
disposition of this matter.

SO ORDERED. j-

Dated: September 9, 2021 ANALISA TORRES
New York, New York United States District Judge
